This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1183

                                      Anibal Sanchez,
                                        Appellant,

                                             vs.

                                 Dahlke Trailer Sales, Inc.,
                                       Respondent.

                                   Filed June 6, 2016
                                 Reversed and remanded
                                      Reilly, Judge

                               Anoka County District Court
                                File No. 02-CV-14-4945

Joshua A. Newville, Jigar A. Madia, Madia Law LLC, Minneapolis, Minnesota (for
appellant)

Todd L. Nissen, Drawe & Heisick, Edina, Minnesota (for respondent)

         Considered and decided by Reilly, Presiding Judge; Connolly, Judge; and Stauber,

Judge.

                         UNPUBLISHED OPINION

REILLY, Judge

         Appellant-employee, an undocumented immigrant, challenges the district court’s

grant of summary judgment, dismissing his claim for retaliatory discharge in violation of

the Minnesota Workers’ Compensation Act. Appellant argues that the district court erred
by concluding that he failed to establish a prima facie case of retaliation when respondent

placed appellant on indefinite, unpaid leave following his filing for workers’ compensation

benefits. We reverse and remand.

                                         FACTS

       Appellant Anibal Sanchez immigrated to the United States in December of 1998.

Although he is not authorized to work in the United States, appellant began working for

respondent Dahlke Trailer Sales, Inc. in February 2005. In September 2013, appellant

injured his leg, neck, and back at work while using a sandblaster. Appellant filed a

workers’ compensation claim two months later and provided deposition testimony in

support of his claim.     During his deposition, respondent’s attorney inquired about

appellant’s immigration status, and appellant acknowledged that he is not eligible to work

in the United States. The following day, respondent placed appellant on indefinite, unpaid

leave and compelled him to sign a document stating:

              Because you voluntarily told us that the social security card
              documentation you provided us was not good and that you are
              not eligible to work in the United States at this time, we are
              sending you home on an unpaid leave of absence. Once you
              provide us with legitimate paperwork showing that you can
              legally work in the United States, you can come back to work
              at Dahlke Trailer Sales.

       Appellant subsequently filed a complaint alleging retaliatory discharge in violation

of Minnesota Statutes section 176.82 (2014).1 Appellant contends that respondent was



1
 Appellant’s complaint also asserted a claim for national origin discrimination in violation
of Minnesota’s Human Rights Act, Minn. Stat. ch. 363A, but that issue is not before this
court.

                                             2
aware of his immigration status several years prior to his deposition, and placed him on

indefinite, unpaid leave in retaliation for appellant’s pursuit of workers’ compensation

benefits.

       Respondent filed a motion for summary judgment in September 2014, which was

denied. Six months later, respondent filed a second motion for summary judgment. The

district court granted summary judgment in respondent’s favor, concluding that appellant

failed to establish a prima facie case of retaliation because “there was no adverse

employment action taken against [appellant] because he filed for workers’ compensation

benefits.” Because the district court determined that appellant did not establish a prima

facie case of retaliation, it did not address whether respondent articulated a legitimate,

nondiscriminatory reason for its actions, nor did it consider whether respondent’s stated

reason was pretextual. This appeal follows.

                                      DECISION

       Appellant argues that the district court erred in determining that there were

insufficient facts in the record to maintain a cause of action for retaliatory discharge. A

district court may dispose of an action on the merits if there is no genuine dispute regarding

the material facts and a party is entitled to judgment under the law applicable to such facts.

DLH, Inc. v. Russ, 566 N.W.2d 60, 69 (Minn. 1997); Minn. R. Civ. P. 56.03. The district

court must view the evidence in the light most favorable to the nonmoving party. Day

Masonry v. Indep. Sch. Dist. 347, 781 N.W.2d 321, 325 (Minn. 2010). “We review de

novo the district court’s grant of summary judgment to determine whether genuine issues

of material fact exist and whether the district court erred in applying the law.” Ruiz v. 1st


                                              3
Fid. Loan Servicing, LLC, 829 N.W.2d 53, 56 (Minn. 2013). In this appeal, we address

whether an undocumented worker can maintain a cause of action for retaliatory discharge

under Minn. Stat. § 176.82, subd. 1, and whether the district court erred by granting

respondent’s motion for summary judgment on the basis that appellant failed to establish a

prima facie case for reprisal.

                                            I.

       The Minnesota Workers’ Compensation Act (the Act) provides “a measure of

security to workers injured on the job, with the burden of that expense considered a

proportionate part of the expense of production.” Correa v. Waymouth Farms, Inc., 664
N.W.2d 324, 328 (Minn. 2003) (quotations omitted). The Act makes it unlawful for an

employer to interfere with or discharge an employee for seeking workers’ compensation

benefits. Minn. Stat. § 176.82, subd. 1. In Correa, our supreme court articulated that the

Immigration Reform Control Act (the IRCA) does not prohibit an undocumented worker

from receiving workers’ compensation benefits under the Act. 664 N.W.2d at 327, 329.

       Respondent argues that requiring an employer to continue employing an

undocumented worker, after discovering the worker’s immigration status, would violate

federal law.2 But Correa instructs that the purpose of the IRCA is to prevent employers


2
   Respondent relies on the unpublished case of Rivas v. Car Wash Partners, 2004 WL
1444564 (Minn. Workers’ Comp. Ct. App. June 4, 2004), from the Workers’
Compensation Court of Appeals (the WCCA) to support this argument. We note as an
initial matter that the WCCA’s decisions are not binding authority. Allan v. R.D. Offutt
Co., 869 N.W.2d 31, 41 (Minn. 2015). Further, Rivas is factually distinguishable. In that
case, an undocumented employee brought a retaliatory-discharge claim after suffering a
workplace injury. Rivas, 2004 WL 1444564 at *1. The employer stated that the employee
could return to work on the condition that he provide adequate documentation. Id. The

                                            4
from hiring undocumented workers. Correa, 664 N.W.2d at 329. And, “to the extent that

denying unauthorized aliens benefits . . . gives employers incentive to hire unauthorized

aliens in expectation of lowering their workers’ compensation costs, the purposes

underlying the IRCA are not served.” Id. at 332 n.4. Allowing an employer to escape

potential liability under Minn. Stat. § 176.82, subd. 1, on the basis that the worker is

undocumented does not discourage the employer from hiring undocumented workers at the

outset. Applying Correa, we hold that the ICRA does not preclude an undocumented

worker from maintaining a retaliatory discharge cause of action against his or her employer

under Minn. Stat. § 176.82, subd. 1.

                                             II.

       Having determined that appellant can maintain a cause of action under the Act’s

retaliatory discharge provision, we next consider whether there are any genuine issues of

material fact and whether the district court erred in its application of the law. STAR Ctrs.,

Inc. v. Faegre & Benson, L.L.P., 644 N.W.2d 72, 76 (Minn. 2002). Retaliatory discharge

claims arising under Minn. Stat. § 176.82, subd. 1, are analyzed under the three-part

burden-shifting test established by McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93
S. Ct. 1817 (1973). Schmitz v. U.S. Steel Corp., 831 N.W.2d 656, 670 (Minn. App. 2013),

aff’d, 852 N.W.2d 669 (Minn. 2014). To establish a prima facie case under this framework,



WCCA held that it was reasonable for the employer to condition its job offer on proof of
eligibility. Id. at *3. In Rivas, the employee worked for the employer for less than one
week prior to the injury. Id. at *1. Here, by contrast, appellant worked for respondent for
nearly nine years and appellant presented evidence that respondent was aware of his
undocumented status.

                                             5
an employee must demonstrate: (1) that the employee engaged in statutorily protected

conduct; (2) that the employee suffered adverse employment action by the employer; and

(3) the existence of a causal connection between the two. Id. If the employee establishes

a prima facie case of retaliatory discharge, the burden shifts to the employer to “articulate

a legitimate, nondiscriminatory reason for its actions.” Id. at 670. If the employer meets

that burden of production, the burden shifts back to the employee to demonstrate that the

“employer’s stated reason for its action was more likely than not pretextual.” Id. at 670-

71. It is undisputed that appellant engaged in statutorily protected conduct by filing a

workers’ compensation claim, satisfying the first prong. However, the parties dispute

whether appellant’s indefinite, unpaid leave constitutes an adverse action by the employer,

and whether a causal connection exists between the protected action and the leave.

       With respect to the second element, the district court determined that a reasonable

trier of fact could not find that appellant suffered an adverse employment action because

he could return to work if and when he can provide legitimate documentation enabling him

to work in the United States. Respondent argues that because appellant was placed on

unpaid leave, he has not suffered an adverse employment action as contemplated by the

retaliatory discharge provision. We are not persuaded by this argument. “To satisfy the

adverse employment action element, the employee must establish the employer’s conduct

resulted in a material change in the terms or conditions of . . . employment. Mere

inconvenience without any decrease in title, salary, or benefits, or only minor changes in

working conditions does not meet this standard.” Leiendecker v. Asian Women United of




                                             6
Minn., 731 N.W.2d 836, 841-42 (Minn. App. 2007) (quotation and citation omitted),

review denied (Minn. Aug. 7, 2007).

          Here, respondent placed appellant on indefinite and unpaid leave, resulting in a loss

of salary and benefits. Reduction of an employee’s salary constitutes a “material change

in the terms or conditions” of employment. See id. at 842 (stating that a decrease in salary,

title, or benefits constitutes adverse employment action); Bahr v. Capella Univ., 788
N.W.2d 76, 83 (Minn. 2010) (“An adverse employment action must include some tangible

change in duties or working conditions.”). Based on the record before us, we determine

that the district court erred when it held that appellant did not suffer an adverse employment

action.

          With respect to the third element, appellant argues that the district court erred by

concluding that he failed to establish a causal connection between the protected conduct

and the adverse employment action. While the district court did not specifically address

this element, it recognized that the adverse employment action “happened during the

pendency of [appellant’s] workers’ compensation benefit litigation.” In a McDonnell-

Douglas analysis, a causal connection “may be demonstrated indirectly by evidence of

circumstances that justify an inference of retaliatory motive, such as a showing that the

employer has actual or imputed knowledge of the protected activity and the adverse

employment action follows closely in time.” Hubbard v. United Press Int’l, Inc., 330
N.W.2d 428, 445 (Minn. 1983) (concluding causal connection existed when employee was

terminated two days after initiating action). A causal link can be demonstrated by the




                                                7
sequence of events leading up to a discharge. Randall v. N. Milk Prods., Inc., 519 N.W.2d
456, 460 (Minn. App. 1994).

       There are genuine issues of material fact regarding respondent’s awareness of

appellant’s immigration status prior to his workers’ compensation deposition. Appellant

presented evidence that, two years prior to his injury, his employer asked him if he was

“illegal,” and appellant admitted that he was not documented to work in the United States.

Respondent also received annual notices from the Social Security Administration that

appellant’s social security number did not match his name. Moreover, the record reflects

evidence that appellant’s relationship with respondent began to deteriorate only after he

hired an attorney to assist with his workers’ compensation claim. Shortly after hiring an

attorney, respondent’s owner told appellant, “I don’t like attorneys and I didn’t want you

to get an attorney. Our bridge is broken.” Respondent placed appellant on indefinite,

unpaid leave the day following his deposition. Viewing the evidence in the light most

favorable to the nonmoving party, Fabio v. Bellomo, 504 N.W.2d 758, 761 (Minn. 1993),

we determine that the sequence of events and the timing of the adverse employment action

creates an issue of material fact as to whether a causal connection exists.

                                                 III.

       Because the district court held that appellant did not establish a prima facie case of

retaliation, it did not address the remaining two prongs of the McDonnell-Douglas burden-

shifting   analysis,   specifically,   whether    respondent    articulated   a   legitimate,

nondiscriminatory reason for its actions or whether respondent’s stated reason for its

actions was pretextual. Instead, the district court held that appellant could not maintain a


                                             8
cause of action for retaliatory discharge under Minn. Stat. § 176.82 and granted dispositive

relief. We review a district court’s grant of summary judgment de novo “to determine

whether any genuine issue of material fact exists and whether the district court erred in

applying the law.” Larson v. Nw. Mut. Life Ins. Co., 855 N.W.2d 293, 299 (Minn. 2014).

An award of summary judgment will be affirmed if it can be sustained on any ground.

Winkler v. Magnuson, 539 N.W.2d 821, 828 (Minn. App. 1995), review denied (Minn.

Feb. 13, 1996).

       The parties cursorily cited to the second and third prongs of the McDonnell-Douglas

burden-shifting analysis in their materials related to the first summary judgment motion.3

However, neither appellant nor respondent addressed the second or third prongs in the

materials related to the second summary judgment motion, which forms the basis of this

appeal. Further, the district court did not address the final two prongs in its order, and the

record is not sufficiently developed for us to affirm under our de novo review. See Thiele

v. Stich, 425 N.W.2d 580, 582 (Minn. 1988) (declining to consider matters not argued to

and considered by the district court). Without commenting on the strength of appellant’s

case, we conclude that there are genuine issues of material fact regarding appellant’s

retaliation claim that must be further developed and determined in the first instance by the


3
   Respondent argued that it “had a legitimate, non-discriminatory reason for placing
[appellant] on leave[.]” Respondent did not address the third prong. In its opposition brief,
appellant argued that respondent’s stated reason “was in retaliation for his pursuit of
worker’s compensation benefits through an attorney,” and that “there is clearly a factual
nexus, a proffered reason, and a basis to suspect the proffered reason is pretextual.” The
district court determined that there was a material fact question regarding whether
respondent’s proffered reason for placing appellant on leave was pretextual and denied
summary judgment.  

                                              9
district court. We therefore reverse the district court’s order granting summary judgment

and remand for further proceedings.

      Reversed and remanded.




                                           10